Title: General Orders, 29 July 1777
From: Washington, George
To: 



Quarters, at Coryell’s ferry [N.J.] July 29th 1777.
Delaware.Derby.Dunstable.


The Commander in Chief has reason to believe, that it has been owing to the carelessness and inattention of the waggon-masters, in not seeing the horses properly fed and managed, that such great numbers of them have foundered and died—They may be dismissed from the service if they neglect so capital a part of their duty, and content themselves with merely directing the waggoners to do it—It is expected therefore, that henceforward the Waggon Master General, and his deputies themselves, attend to this business, and at all times see that there is a suitable distribution of forage, that it be duly prepared, and the horses properly fed and managed: Any future negligence in this matter, will most assuredly produce examples of severity, which the Commander in Chief at all times earnestly wishes to avoid, but which must be the inevitable consequence of inattention to duty—The General has also observed, that on a march the Waggon Masters have often been out of the way, and the waggons committed to their charge, in a straggling, disorderly state—They will remember, that it is their duty to be constantly with their waggons, and to ride backwards and forwards frequently, to see that they move in good order: And the General expects an exact attention to this point.
